Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Moreover, in claim 6 is unclear and therefore indefinite as it is not clear as to what is meant by “the background property is selected as a function of the material which includes a first material and a foreign object material” or how if the background property includes a first material and foreign object material how the first material equals the background property and the second material does not equal the background property. Likewise, in claim 8 it is unclear and therefore indefinite as it is not clear how the material includes a first material and foreign object material, the first material has a first material property and the foreign property material has a second material property, or how the first material causes the EMR to be within the red color spectrum while the background property causes the EMR not to be within the red color spectrum. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al (US-2018/0369870) in view of Kane et al (US-9310512).

Referring to claims 1-3, 11. Justice et al (herein Justice) discloses an “Object Detection Method”. See Figs. 1-6 and respective portions of the specification. Justice further discloses an inspection system for material processing, comprising: a conveyor system (14) having a conveyor belt configured configured to carry material, the conveyor belt including an outfeed conveyor (14b) being positioned so that the material will fall through an inspection zone (See at least Fig. 1); and an inspection system having: a background (40) positioned adjacent an inspection zone (18); and an image capturing device (30) configured to receive electromagnetic radiation (EMR) from the background and from the inspection zone, the inspection zone being configured and arranged to receive material for transport into the inspection zone (See Fig. 1); wherein the background has a background property defined by a background emission, a background absorbance, and a background reflectance (See at least Sect. 0018-0021, , 


Referring to claims 4, 12. Justice discloses the system as described above in detail. Justice doesn’t disclose wherein the material is meat and the foreign object is a contaminant. It should be noted that it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural 

Referring to claims 5, 13. Justice discloses the apparatus as described above in detail. Justice doesn’t disclose a computer device in operative communication with the image capturing device or a control module to control the operation of the conveyor belt, wherein  the computer device has a display for displaying an image or graphical representation of the material property and the background property. Kane discloses the system as described above in detail. Kane further discloses interconnecting a microprocessor, memory, a display controller and a display device  (See at least Col. 18 l. 34-45). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Justice to include a display device so that data with regards to the materials, background and foreign objects could be displayed in graphical form to review and process data more quickly and wherein a controller/control module controlled the conveyor belt so that it could be manipulated to move or stop based upon set criteria and inspection results. 

Referring to claim 7. Justice discloses the system as described above in detail. Justice doesn’t disclose an illumination source. It would  have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Justice to include an illumination source to generate and direct EMR into the inspection zone so that the EMR will interact with the background and will interact with the material when 

Referring to claim 14. Justice discloses a separator unit (50) configured to separate and remove the foreign object from the conveyor belt (See Sect. 0031). 

Referring to claims 15-20. With respect to claims 15-20, the method described in these claims would inherently result from the use of Justice “Object Detection Method” in view of Kane’s “Method and System for Detection and Identification of Concealed Materials” as advanced above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Justice et al (US-2018/0369870) in view of Kane et al (US-9310512) and in further view of Safai (US-2003/0034282). 

Referring to claim 9. Justice et al (herein Justice) discloses an “Object Detection Method”. See Figs. 1-6 and respective portions of the specification. Justice further discloses an inspection system for material processing, comprising: a conveyor system (14) having a conveyor belt configured configured to carry material, the conveyor belt including an outfeed conveyor (14b) being positioned so that the material will fall through an inspection zone (See at least Fig. 1); and an inspection system having: a . 




Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655